JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is ORDERED AND ADJUDGED that the district court’s order, filed August 25, 2004, dismissing appellant’s complaint, be affirmed. Given appellant’s assertions, that President Bush, former President Clinton, unnamed “Jane and John Does,” and the United States Navy gave appellant’s brother cancer and thereby caused his death, the district court did not abuse its discretion in dismissing the complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(1); Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.